DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Device embodiment 1, modification A2 (claims 1-9, 11-13 readable thereon)in the reply filed on 6/14/2021 is acknowledged.  The traversal is on the ground(s) that Modification A should include further breakdown of species, as shown in the table which shows claims and their corresponding figures 5-9.  This additional breakdown is agreed to by examiner, however, these are not obvious variants and are 5 individual modification A1-A5.  Therefore, the provisional election of embodiment 1, modification A2 is accepted and the claims which read on the election are claims 1-3, 9, 11-13.
Applicant argues that since all the embodiments of fig 5-9 are all directed toward elements with different threshold voltages, they should all be examined together.  However, as can be clearly seen by the figures, each of these modifications have entirely different structures and are not obvious variants and would create serious search and examination burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US PGPub 2017/0236908).
Re claim 1: Naito teaches (e.g. figs. 6 and 7) a semiconductor device, comprising: a semiconductor substrate (510) which includes a drift region (518) of a first conductive type (n-type); a transistor portion (transistor section 570; e.g. paragraph 99) which includes a plurality of gate structure portions (530, 540) in an upper surface of the semiconductor substrate (510); and a diode portion (diode section 580; e.g. paragraph 99) which includes a cathode region (cathode 582) of the first conductive type (highly doped n-type), which has a higher doping concentration (582 is doped N+ as can be seen in fig. 7) than the drift region (drift region 518 is lightly doped N- as can be seen in fig. 7), in a lower surface of the semiconductor substrate (510), wherein each of the gate structure portions (530, 540) includes a gate trench portion (530, 540 are provided in trenches as can be seen in fig. 7) which is provided to reach the drift region (518) from the upper surface of the semiconductor substrate (510), an emitter region (emitter region 512; e.g. paragraph 101) of the first conductive type (512 is n-type) which is provided between the upper surface of the semiconductor substrate (510) and the drift region (518) to abut on the gate trench portion (530, 540) and has a higher doping concentration (512 is highly doped to N+) than the drift region (518), and a base region (base region 514) of a second conductive type (p-type) which is provided between the emitter region (512) and the drift region (518) to abut on the gate trench portion (530, 540), and wherein a first threshold (threshold voltage of the gate labeled “1G” ; hereinafter “1TV”) of the gate structure portion (530, 540) with a shortest distance to the 582) in a top view is lower (lifetime killer region 547 lowers threshold voltage) than a second threshold (threshold voltage of the gate labeled “2G”; hereinafter “2TV”) of the gate structure portion (530, 540) with a longest distance to the cathode region by 0.1 V or more and 1 V or less (since the structure claimed is substantially identical to the structure disclosed by Naito, said properties are presumed to be present, see MPEP 2112.01(i); further, as outlined in the specification at paragraph 106, threshold voltage is lowered by the introduction of the lifetime killer material lowers threshold voltage, which is substantially identical to the disclosure of Naito).
Re claim 2: Naito teaches the semiconductor device according to claim 1, wherein the gate structure portion (530, 540) having the first threshold (1TV) is provided in parallel with an end side (since 1G is at the border between 570 and 580, side of 1G would be parallel with cathode region 582) of the cathode region (582) in a top view (see fig. 6).
Re claim 3: Naito teaches the semiconductor device according to claim 1, wherein the gate trench portion (530, 540) is provided to have a longitudinal side in a direction parallel (since 1G and 2G can be seen as running parallel to the border between 570 and 580, sides of 1G and 2G would be parallel with cathode region 582) with an end side (side of 582 which runs along the border between 570 and 580) of the cathode region (582), wherein the transistor portion (570) includes the gate structure portion (530, 540), and a plurality of gate mesa portions (regions between 530 and 540) which are provided along the longitudinal side of the gate trench portion (530, 540), and wherein the gate structure portion (530, 540) having the first threshold (1TV) is provided 530 and 540) with a shortest distance to the cathode region (582) among the plurality of gate mesa portions (530, 540).
Re claim 9: Naito teaches the semiconductor device according to claim 1, wherein the diode portion (580) includes an upper surface side lifetime control region (lifetime killer 547; e.g. paragraph 104), which has a shorter carrier lifetime than other regions, on an upper surface side (upper side of 510) of the semiconductor substrate (510), wherein the upper surface side lifetime control region (547) is provided to extend to a proximity region (region near the interface of 570 and 580; hereinafter “PR”) of the transistor portion (570) abutting on the cathode region (582) in a top view, and wherein the gate structure portion (530, 540) having the first threshold (1TV) is provided in the proximity region (PR).
Re claim 11: Naito teaches the semiconductor device according to claim 1, wherein the cathode region (582) has a long side (right and left side of cathode 582 runs along the border of 570 and 580 as can be seen in fig. 6) in a top view, and wherein the gate trench portion (530, 540 sits atop and intersects the long side of the cathode region 582) intersects with the long side of the cathode region (582) in a top view.
Re claim 12: Naito teaches the semiconductor device according to claim 1, further comprising: an interlayer dielectric film (526) which is provided on an upper side of the upper surface (upper surface of 510) of the semiconductor substrate (510), and includes a contact hole (opening for 552 to extend through; hereinafter “CH”); and an emitter electrode (552) which is provided on an upper side of the interlayer dielectric film (526), and comes into contact with the semiconductor substrate (510) through the CH), wherein the gate trench portion (530, 540) extends in a predetermined extending direction (as can be seen from fig. 6, 540 has ends which extend in the left-right direction; hereinafter “ED”) in the upper surface of the semiconductor substrate (510), and wherein the contact hole (CH) which has a longitudinal side (up-down direction as can be seen as 554 in fig. 6) in a direction different from the extending direction (ED) is disposed between the gate structure portion (1G) having the first threshold (1TV) and an end side of the semiconductor substrate (510) in the extending direction.
Re claim 13: Naito teaches the semiconductor device according to claim 1, wherein the first threshold (1TV) is lower than the second threshold (2TV) by 0.1 V or more and 0.5 V or less (since the structure claimed is substantially identical to the structure disclosed by Naito, said properties are presumed to be present, see MPEP 2112.01(i); further, as outlined in the specification at paragraph 106, threshold voltage is lowered by the introduction of the lifetime killer material lowers threshold voltage, which is substantially identical to the disclosure of Naito).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822